Action for a judgment declaring the rights and obligations of the parties under a certain agreement which granted an easement to Westchester Joint Water Works No. 1 for the purpose of installing a transmission line to carry water to the distribution system of the Town of Mamaroneck (1st cause of action), and for other relief. The appeal is from an order (described in the notice of appeal as a judgment) granting plaintiff-respondent’s motion for summary judgment to the extent of striking out the answer of appellant as to the first cause of action, and directing the entry of judgment in accordance therewith. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Wenzel, Acting P. J., Beldock, Ughetta and Kleinfeld, JJ. Murphy, J., deceased. [14 Mise 2d 866.]